1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    RAYMOND ALFORD BRADFORD,                       Case No. CV 18-7268-SVW-KK
11                               Plaintiff,
12                         v.                        ORDER ACCEPTING FINDINGS
                                                     AND RECOMMENDATION OF
13    GIAN HERNANDEZ, ET AL.                         UNITED STATES MAGISTRATE
                                                     JUDGE
14                               Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice and without leave to amend.
23
24   Dated:   January 31, 2019

25
                                                 HONORABLE STEPHEN V. WILSON
26                                               United States District Judge
27
28
